Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00771-CV

                                     David M. DUNLOP,
                                          Appellant

                                              v.

  John D. DELOACH, John David DeLoach d/b/a Bexar Towing and 2455 Greenway Office
                                 Associates LP,
                                   Appellees

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 377809
                          Honorable Jason Pulliam, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the portion of the trial court’s
judgment dismissing appellant David M. Dunlop’s petition for writ of mandamus is AFFIRMED.
The portion of the trial court’s judgment awarding $1,000.00 in attorney’s fees as sanctions to
counsel for appellees John D. DeLoach, Individual, John David DeLoach d/b/a Bexar Towing,
and 2455 Greenway Office Associates, Limited Partnership is REVERSED and judgment is
RENDERED that appellees John D. DeLoach, Individual, John David DeLoach d/b/a Bexar
Towing, and 2455 Greenway Office Associates, Limited Partnership take nothing on their claim
for sanctions.

       It is ORDERED that appellant David M. Dunlop recover his costs of this appeal from
appellees John D. DeLoach, Individual, John David DeLoach d/b/a Bexar Towing, and 2455
Greenway Office Associates, Limited Partnership.

       SIGNED April 10, 2013.


                                               _____________________________
                                               Marialyn Barnard, Justice